Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 25, 2017

                                    No. 04-17-00627-CV

                        IN RE AMERICAN NATIONAL COUNTY
                           MUTUAL INSURANCE COMPANY

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-12807
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting: Sandee Bryan Marion, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice

       The Real Party in Interest’s Motion for Extension of Time to File Response to Petition
for Writ of Mandamus is this date GRANTED. Time is extended to November 20, 2017.


                                                         PER CURIUM

ATTESTED TO:         ______________________________
                     KEITH E. HOTTLE
                     Clerk of Court